DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 25 July 2022. Claims 1-20 are currently pending.
Claim Objections
Claim 20 is objected to because of the following informality:
In line 12, it appears that the phrase “inserted therethrough” should read “inserted therethrough; and.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (U.S. Patent 7,041,105).
Regarding claims 1-2, 6-7, 13 and 16, in a first interpretation Michelson discloses (as to claim 1) an implantable modular orthopedic plate system (100) comprising at least two plate segments (102 and 104), each plate segment including a top surface (118 and 138), a bottom surface (120 and 140), and first and second ends (124/end opposite 124 and 144/end opposite 144), wherein at least one end (i.e. end opposite 124 and end opposite 144) of each of the plate segments is an engagement end for engagement with an adjacent plate segment (102 or 104), the plate segments being connectible together at and along adjacent engagement ends (see Figures 3 and 4); an access aperture (178) in each of the at least two plate segments, each access aperture arranged and capable of being disposed for visualization through the plate segment (i.e. due to each instance being a through hole) (see Figure 7); a plurality of securement holes (126, 130 and 148) through each of the at least two plate segments capable of receiving screws (see column 8, lines 26-29 and column 9, lines 4-9) inserted therethrough; and at least one (102) of the at least two plate segments including at its engagement end a flange (122) suitable for overlay engagement with a flange recess (i.e. recess defined by section of 104 defining 152) on the engagement end of an adjacent plate segment (104), each of the flange and the flange recess comprising at least one of the plurality of securement holes (130 and 148), wherein the flange and flange recess securement holes are aligned when the flange is contacted with the flange recess (see Figures 7 and 8), and wherein the plate segments are capable of being fixed together by passage of the screws through the aligned securement holes to provide a secured and reinforced interface between the at least two plate segments (see column 9, lines 4-9 referring to the use of 106 to prevent movement between 102 and 104), wherein (as to claim 2) the at least two plate segments are either fixedly connected together (i.e. via 106) or are releasably connectible together (i.e. via 106), wherein (as to claim 6) the at least two plate segments are sized for attachment to and stabilizing adjacent vertebrae in a cervical spine (see Abstract), wherein (as to claim 7) the at least two plate segments comprise only the two adjacent plate segments that are connectible together to form a two-level system (see Figures 1-15), wherein (as to claim 13) at least one of the at least two plate segments (102 and 104) includes an end (124 and 144) opposite the engagement end which is free from any engagement feature (i.e. free from any engagement feature as defined by claim 1), and wherein (as to claim 16) the access aperture is disposed at a center (i.e. along a center line running from 124 to 144 and through each instance of 178) of each plate segment (see Figures 1-15, and column 7, line 43 – column 13, line 7).
Regarding claims 1, 8 and 10, in a second interpretation Michelson discloses (as to claim 1) an implantable modular orthopedic plate system (600) comprising at least two plate segments (602, 604 and 666), each plate segment including a top surface (i.e. surfaces seen in Figure 29), a bottom surface (i.e. surfaces seen in Figure 31), and first and second ends (i.e. left-most and right-most ends as best seen in Figure 30), wherein at least one end (i.e. left-most end of 602, right-most end of 604, and both ends of 666) of each of the plate segments is an engagement end for engagement with an adjacent plate segment (602, 604 or 666), the plate segments being connectible together at and along adjacent engagement ends (see Figure 29); an access aperture (i.e. apertures receiving 672) in each of the at least two plate segments, each access aperture arranged and capable of being disposed for visualization through the plate segment (i.e. due to each instance being a through hole) (see Figures 30 and 31); a plurality of securement holes (626, 630 and 648) through each of the at least two plate segments capable of receiving screws (see column 14, lines 65-67, and column 15, lines 25-29) inserted therethrough; and at least one (602 and 666) of the at least two plate segments including at its engagement end a flange (i.e. flange defined by left-most ends of 604 and 666) suitable for overlay engagement with a flange recess (i.e. recess defined by right-most ends of 602 and 666) on the engagement end of an adjacent plate segment (602 and 666), each of the flange and the flange recess comprising at least one of the plurality of securement holes (630 and 648), wherein the flange and flange recess securement holes are aligned when the flange is contacted with the flange recess (see Figure 35), wherein the plate segments are capable of being fixed together by passage of the screws through the aligned securement holes to provide a secured and reinforced interface between the at least two plate segments (see column 15, lines 25-29 referring to the use of 606 to secure 602, 604, and 666 as similar to the use of 106 to prevent movement between 102 and 104), wherein (as to claim 8) at least one of the at least two plate segments (666) comprises another engagement end (i.e. left-most or right-most end of 666) that comprises a flange (i.e. flange defined by left-most end of 666) or a flange recess (i.e. recess defined by right-most end of 666), wherein (as to claim 10) the at least two plate segments comprise the two adjacent plate segments (e.g. 602 and 666) and an additional plate segment (604) to provide at least three plate segments that are connectible to form a three-level system (see Figure 29), wherein (as to part of claim 11) the system comprises at least three plate segments (602, 604 and 666), the at least three plate segments connectible to form a three-level system (see Figure 29), and wherein (as to part of claim 12) the system comprising at least three plate segments (602, 604 and 666), the at least three plate segments connectible to form at least a three-level system (see Figure 29) (see Figures 29-37, and column 14, line 23 – column 15, line 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (U.S. Patent 7,041,105), as applied to claim 1 above.
Regarding claim 9, in the second interpretation Michelson discloses the claimed invention except wherein at least two of the at least two plate segments comprises another engagement end that comprises one of a flange or a flange recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Michelson with wherein at least two of the at least two plate segments (i.e. two instances of plate segment 666) comprises another engagement end (i.e. left-most and right-most ends of 666) that comprises one of a flange (i.e. left-most end of 666) or a flange recess (i.e. right-most end of 666) in order to provide fixation for additional levels of a cervical spine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, in the second interpretation Michelson discloses the claimed invention except wherein (as to the remainder of claim 11) at least two of the plate segments comprise two engagement ends, each of which engagement ends comprises one of a flange or a flange recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Michelson with wherein at least two of the plate segments (i.e. two instances of plate segment 666) comprise two engagement ends (i.e. left-most and right-most ends of 666) each of which engagement ends comprises one of a flange (i.e. left-most end of 666) or a flange recess (i.e. right-most end of 666) in order to provide fixation for additional levels of a cervical spine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, in the second interpretation Michelson discloses the claimed invention except wherein (as to the remainder of claim 12) each of the at least three of the plate segments comprise two engagement ends, and at least one of the engagement ends on at least two of the said at least three plate segments comprises one of a flange or a flange recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Michelson with wherein at least three of the plate segments (i.e. three instances of plate segment 666) comprise two engagement ends (i.e. left-most and right-most ends of 666) each of which engagement ends comprises one of a flange (i.e. left-most end of 666) or a flange recess (i.e. right-most end of 666) in order to provide fixation for additional levels of a cervical spine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 17 and 18, Michelson discloses the claimed invention except for wherein (as to claim 17) each plate segment has one or more of a thickness dimension in a range from about 1 to about 10 mm, a width dimension in a range from about 10 to about 60 mm, and a length dimension in a range from about 10 to about 100 mm, and wherein (as to claim 18) each plate segment has one or more of a thickness dimension in a range from about 2 to about 3 mm, a width dimension in a range from about 6 to about 10 mm, and a length dimension in a range from about 20 to about 30 mm.
Michelson sets forth that the configurations (e.g. dimensions) of each segment are a result effective variable, wherein the configurations can vary depending upon the desired fixation area (see column 7, lines 43-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Michelson with wherein each plate segment has one or more of a thickness dimension in a range from about 1 to about 10 mm, a width dimension in a range from about 10 to about 60 mm, and a length dimension in a range from about 10 to about 100 mm, and wherein each plate segment has one or more of a thickness dimension in a range from about 2 to about 3 mm, a width dimension in a range from about 6 to about 10 mm, and a length dimension in a range from about 20 to about 30 mm, for the purpose of providing plate segments covering a range of sizes for a desired fixation site, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding claim 20, Michelson discloses (as to part of claim 20) an implantable modular orthopedic plate system (600) comprising at least two plate segments (602, 604 and 666), each plate segment including a top surface (i.e. surfaces seen in Figure 29), a bottom surface (i.e. surfaces seen in Figure 31), and first and second ends (i.e. left-most and right-most ends as best seen in Figure 30), the plate segments being connectible together at and along adjacent engagement ends (see Figure 29), wherein each of the plate segments comprises an engagement end (i.e. left-most end of 602, right-most end of 604, and both ends of 666) for engagement with an adjacent plate segment (602, 604 or 666), wherein at least one of the engagement ends on at least two of the at least two plate segments comprises one of a flange (i.e. left-most ends of 602 and 666), or a flange recess (i.e. right-most ends of 604 and 666); an access aperture (i.e. apertures receiving 672) in each of the at least two plate segments, each access aperture arranged and capable of being disposed for visualization through the plate segment (i.e. due to each instance being a through hole) (see Figures 30 and 31); a plurality of securement holes (626, 630 and 648) through each of the at least two plate segments capable of receiving screws (see column 14, lines 65-67 and column 15, lines 25-29) inserted therethrough; and at least one (602 or 666) of the at least two plate segments including at its engagement end a flange (i.e. flange defined by left-most ends of 604 and 666) oriented adjacent to another of the at least two plate segments (604 or 666) including a flange recess (i.e. recess defined by right-most ends of 602 and 666) at its adjacent engagement end, each of the flange and the flange recess comprising at least one of the plurality of securement holes (630 and 648), wherein the flange and flange recess securement holes are aligned when the flange is contacted with the flange recess (see Figure 35) and wherein the plate segments are capable of being fixed together by passage of the screws through the aligned securement holes to provide a secured and reinforced interface between the at least two plate segments (see column 15, lines 25-29 referring to the use of 606 to secure 602, 604, and 666 as similar to the use of 106 to prevent movement between 102 and 104) (see Figures 29-37, and column 14, line 23 – column 15, line 17).
Michelson discloses the claimed invention except wherein (as to the remainder of claim 20) each of the at least two plate segments comprises two engagement ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Michelson with wherein each of the at least two plate segments (i.e. two instances of plate segment 666) comprises two engagement ends (i.e. left-most and right-most ends of 666) in order to provide fixation for additional levels of a cervical spine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (U.S. Patent 7,041,105), as applied to claim 1 above, in view of Jackson, III (U.S. Patent Application Publication 2018/0235671).
	Michelson discloses the claimed invention except for wherein (as to claim 14) the plurality of securement holes through each of the at least two plate segments includes four securement holes through each plate segment, and wherein (as to claim 15) the four securement holes are disposed adjacent to four corners of each plate segment.
	Jackson, III teaches the use of an implantable modular orthopedic plate system (40) comprising multiple plate segments (41 and 42); and a plurality of securement holes (44) through each of the plate segments capable of receiving screws (see paragraph 0070) inserted therethrough, wherein the plurality of securement holes through each of the plate segments includes four securement holes (44, see Figure 11) through each plate segment, and wherein the four securement holes are disposed adjacent to four corners of each plate segment (see Figure 11, and paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Michelson with wherein the plurality of securement holes through each of the at least two plate segments includes four securement holes through each plate segment, and wherein the four securement holes are disposed adjacent to four corners of each plate segment in view of Jackson, III in order to provide for a more secure fixation of each plate segment to a bone surface.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Response to Arguments
The applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
	In numbered pages 9-10, the applicant argues that Michelson fails to disclose “the plate segments are fixed together by passage of a bone screw through the aligned securement holes to provide a secured and reinforced interface between the
at least two plate segments.” The applicant goes on to point out that Michelson discloses “a desired amount of preload (compressive force) may be induced across the fusion site to permit active dynamization should the opportunity occur, without locking the system such that after active dynamization is exhausted (if exhausted), then the plate will still allow passive dynamization to occur thereafter.” While this is true, the “active dynamization” is performed by the use of a specific fastener (i.e. 106’). The examiner did not rely upon the use of fastener 106’ in the rejection of the claims. The examiner relied upon the use of fastener 106. As pointed out in the rejection above and in column 9, lines 4-9, Michelson discloses fastener 106 being used to prevent movement between the at least two plate segments. Therefore, it is the examiner’s position that Michelson discloses the claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plates are joined “do not receive the screws that go into the bone) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).
	The applicant also argues that the Office Action fails to provide a proper motivation to modify or combine the reference of Michelson. The examiner rejected claims 1-2, 6-8, 10, 13 and 16 under 35 U.S.C. 102(a)(1). No motivation is required for such a rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775